MILLS, Judge.
Phillips appeals convictions for attempted burglary of a conveyance with intent to commit assault and false imprisonment. He contends the trial court erred in refusing to allow an expert defense witness to testify about experiments the expert conducted. We disagree and affirm.
Phillips was identified as the perpetrator of the crimes by two witnesses who, prior to trial, had picked his picture from a photographic lineup. At trial, the defense called Hord, a psychologist, to testify as an expert concerning the suggestiveness of the lineup and the probabilities of misidentification under the circumstances in which the lineup was presented. Hord attempted to testify about results of an out-of-court experiment he had performed using a reproduction of the photographic lineup. The trial court refused to allow testimony concerning the experiment into evidence.
The trial court did not abuse its wide discretion in this instance, especially in light of a recent holding of the Supreme Court:
We hold that a jury is fully capable of assessing a witness’ ability to perceive and remember, given the assistance of cross-examination and cautionary instructions, without the aid of expert testimony-
Johnson v. State, 438 So.2d 774, 777 (Fla.1983).
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.